UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4141



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID CLARENCE WARD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-02-63)


Submitted: December 17, 2003              Decided:   February 5, 2004



Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant.   Donald D. Gast, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Clarence Ward was convicted after a jury trial of

bank robbery, in violation of 18 U.S.C. § 2113(a) (2000), armed

bank robbery, in violation of 18 U.S.C. § 2113(d), possession of a

firearm during a crime of violence, in violation of 18 U.S.C.

§   924(c)(1)(A)(ii)   (2000),   and   possession   of   a   firearm   by   a

convicted felon, in violation of 18 U.S.C. § 922(g) (2000).            Ward

challenges the district court’s order denying without prejudice his

motion for authorization for funds for psychiatric examination. We

affirm.

           Appointment of an expert psychiatrist is permitted under

18 U.S.C. § 3006A(e) (2000), in cases where competency or insanity

is an issue.    A court may refuse to authorize § 3006A(e) expert

services on the ground that they are not necessary, if the court

concludes that the defendant does not have          a plausible claim or

defense.   See United States v. Fince, 670 F.2d 1356, 1357-58 (4th

Cir. 1982).    The decision to deny or grant a motion for services

pursuant to § 3006A(e) is committed to the sound discretion of the

district court and may only be overturned upon a showing of abuse

of that discretion.    See United States v. Hartsell, 127 F.3d 343,

349 (4th Cir. 1997).       Ward’s motion stated that he was not

asserting incompetence to stand trial and he had not filed a notice

pursuant to Fed. R. Crim. P. 12.2 raising mental condition as a




                                  - 2 -
defense.   Under these circumstances, the district court did not

abuse its discretion in denying Ward’s motion.

           Accordingly, we affirm Ward’s conviction.   We grant the

motions to seal the Government’s brief and Ward’s reply brief.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -